 ARROW ROCK MATERIALS1Frank Robert Walker, Jr. d/b/a Arrow Rock Mate-rials and International Union of Operating En-gineers, Local Union No. 12, AFL-CIO, Peti-tioner. Case 31-RC-609829 May 1987ORDER DENYING REVIEWBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 6 February 1987 the Regional Directorissued a Decision and Direction of Election in theabove-entitled proceeding in which he found, interalia, that the Employer satisfied the Board's juris-dictional standards based on indirect outflow.Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's decision. The election was conducted asscheduled on 6 March 1987 and the ballots wereimpounded.We have carefully considered the arguments ofthe parties and, for the reasons set forth below, wedeny the Employer's request for review of the Re-gional Director's decision.The relevant facts are undisputed. The Employeris engaged in the operation of a sand and gravelquarry in Palmdale, California. Since it commencedoperations in January 1985, all its sales have beento customers located within the State of California.During the last calendar year, the Employer soldmaterials valued in excess of $50,000 to JaquaBlock, Inc. (Jaqua), a California corporation.During this same time period, Jaqua purchased ablock machine valued in excess of $50,000Šwhichthe parties stipulated was a nonrecurring capital ex-penseŠdirectly from a supplier located outside theState of California. In addition, during the periodfrom November 1985 to November 1986, Jaquapurchased spare parts (noncapital expenditures)valued at approximately $10,000 directly fromsources located outside the State of California.Based on the foregoing facts, the Regional Di-rector concluded that Jaqua satisfies the Board's ju-risdictional standards based on direct inflow, citingEast Side Sanitation Service, 230 NLRB 632 (1977),and SnoWshoe Co., 212 NLRB 535 (1974), and,therefore, that jurisdiction properly may be assert-ed over the Employer based on an indirect outflowstandard Siemons Mailing Service, 122 NLRB 81,85 (1958). We agree with the Regional Director.It is well established that in determining whetheran employer meets the Board's jurisdictional stand-ards, "Rifle Board's practice. . . is to include non-recurring capital expenses if such expenses are notthe only items of inflow." East Side, 230 NLRB632. See also Snowshoe Co., supra; Cemetery ServiceCorp., 149 NLRB 604 (1964). In the instant case,Jaqua's $10,000 of noncapital expenditures (whichis twice the amount of the employer's noncapitalexpenditures in East Side), combined with its non-recurring capital expenditure of over $50,000, issufficient to satisfy the Board's direct inflow stand-ard. Thus, as the parties stipulated that the Em-ployer sold materials valued in excess of $50,000 toJaqua, which we find to meet one of the Board'sdirect jurisdictional standards, the Regional Direc-tor properly asserted jurisdiction over the Employ-er on the basis of the indirect outflow standard.Siemons Mailing Service.The dissent views the assertion of jurisdiction inthis case as "an extension of the Board's jurisdic-tion beyond previously recognized limits." We donot agree with that analysis. As shown above, inEast Side the Board included the employer's nonre-curring capital expenditures in determining theamount of inflow. In the same manner, Jaqua'snonrecurring expenditures have been appliedtoward the calculation of whether it meets one ofthe Board's jurisdictional standards other than indi-rect inflow or indirect outflow; clearly, under EastSide, Snowshoe, and Cemetery Service Corp., Jaquameets the Board's jurisdictional standards based onthe amount of its direct inflow. Therefore, giventhe Employer's sales to Jaqua, it simply followsthat the Employer meets the Board's indirect out-flow standard for assertion of jurisdiction.Our finding that Jaqua meets the Board's juris-dictional standard for nonretail enterprises on thebasis of direct inflow results from a straightforwardapplication of Board precedent that has been in ex-istence for almost 23 years and that has withstoodcourt challenge.1 Once it is found that Jaqua meetsthe direct inflow standard, a routine application ofthe jurisdictional tests set forth in Siemons MailingService leads to the conclusion that the Employermeets the indirect outflow standard based on itssales to Jaqua. This conclusion is not an expansionof the Board's jurisdiction. Rather, it is merely theresult of the application of established jurisdictionalprinciples to the facts of this case.Accordingly, as we believe that the Regional Di-rector properly applied the longstanding precedentand policies of the Board, we deny the Employer'srequest for review.See NLRB v. East Side Sanitation Service, 653 F,2d 235 (6th Or1980), enfg. 234 NLRB 1099 (1978)284 NLRB No. 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCHAIRMAN DOTSON, dissenting.Contrary to my colleagues, I would grant theEmployer's request for review and reverse the Re-gional Director's Decision and Direction of Elec-tion asserting jurisdiction over the Employer.The Employer operates a sand and gravel quarryin California. All its sales have been within theState of California to customers located within a_75-mile radius of the quarry. During the last calen-dar year, the Employer sold materials valued inexcess of $50,000 to Jaqua Block, Inc., a Californiacorporation. During the last calendar year, JaquaBlock purchased a block machine valued in excessof $50,000 directly from a supplier located outsidethe State of California. The purchase of the blockmachine constituted a nonrecurring capital expense.Jaqua Block also purchased spare parts valued at$10,000 directly from outside the State of Califor-nia.The Regional Director concluded that JaquaBlock satisfied the Board's jurisdictional standardbased on direct inflow, and that the Board could,therefore, assert jurisdiction over the Employer onan indirect outflow standard. In finding that JaquaBlock met the direct inflow standard, the RegionalDirector relied on East Side Sanitation Servicel andSnowshoe Co.,2 in which the Board held that itwould count nonrecurring capital expenses in ap-plying the Board's nonretail inflow test if such ex-penses were not the only items of inflow.Unlike the majority, I would not assert jurisdic-tion over the Employer inasmuch as I would findthat Jaqua Block did not satisfy the Board's nonre-tail inflow standard. A one-time capital expendituredoes not furnish a reliable indicator of an enter-prise's effect on interstate commerce. Further, theBoard has traditionally not asserted jurisdictionover an employer's business solely on the basis ofnonrecurring capital expenses.3 The Board hasstated that the out-of-state origin of an employer'scapital equipment does not, despite the value ofsuch equipment, transform an essentially local op-eration into an interstate enterprise.4 I see noreason for the Board to make an exception in caseswhere there were other items that were purchasedfrom outside the State that could be added to thenonrecurring capital expenses to meet the Board'sjurisdictional standards. Indeed, the application ofEast Side Sanitation Service results in the Board as-serting jurisdiction over operations that are essen-tially local in nature. I would not include, even if230 NLRB 632 (1977), 234 NLRB 1099 (1978) (supp ), enfd. 653 F 2d235 (6th Cir. 1980)2 212 NLRB 535 (1974).'Magic Mountain, Inc , 123 NLRB 1170 (1959), E. T Gresham Co, 85NLRB 891 (1949), Richter Transfer Co., 80 NLRB 1246 (1948)4 E. T. Gresham, id. at 892 fn. 2.there are other items of inflow, nonrecurring cap-ital expenses in determining whether the Board'snonretail inflow standard has been met. Conse-quently, I would overrule East Side Sanitation Serv-ice and Snowshoe Co. Inasmuch as I would notcount Jaqua Block's purchase of the block machinetoward meeting the Board's jurisdictional standard,I would find that it does not meet the nonretailinflow test, and not assert jurisdiction over it. Itherefore would be unable to assert jurisdictionover this Employer under the indirect outflowstandard.In any event, the majority's use of Jaqua Block'snonrecurring capital expenditure to assert jurisdic-tion over this Employer is an extension of theBoard's jurisdiction beyond previously recognizedlimits. The Board has never applied East Side Sani-tation Service to an employer's customer in order tomeet the indirect outflow test. The majority's useof Jaqua Block's nonrecurring capital expense toassert jurisdiction over Jaqua Block so that it mayin turn assert jurisdiction over this Employermakes for an anomaly. It is difficult to conceive ofmany businesses whose operations are more localthan a sand and gravel quarry all of whose salesare made within a 75-mile radius. I do not believethat it effectuates the policies of the Act to assertjurisdiction in these circumstances.The extreme measures and subtle analyses usedhere to take jurisdiction over a local enterprise areuncalled for, even as policy. They ignore inflation'simpact on the Board's jurisdictional standards. Forexample, the standard for retail stores (set in 1959)is an annual sales volume of $500,000. The infla-tion-adjusted amount in 1983 dollars was at least$1,600,000, using the consumer price index as aguide. Using the "GNP Deflator" series as a guide,the equivalent amount was $1,400,000. Therefore,applying the $500,000 standard in 1983 was theequivalent of applying a standard of circa $170,000in 1959.5 The Board is thus arguably asserting ju-risdiction over businesses that would have beenconsidered local operations in 1959. There is littlecall for such unplanned expansion of its jurisdic-tion. That jurisdiction might technically be plena-ry6 but the Board has, since 1950, employed dollarvolume standards to combine optimal use of limitedappropriations with maximum protection to com-merce. There have been multiple increases in the5 See p. 13 of my 2 November 1983 testimony before the Subcommit-tee on Manpower and Housing of the House Committee on GovernmentOperations. The $170,000 figure is an approximation arrived at by usingboth the "GNP Deflator" and consumer price index standards. Althoughinflation has slowed markedly in recent years (1981-1987), our jurisdic-tional standards are still afflicted by the high inflation rates of the 1970s6 See, e g, NLRB v. Fainblatt, 306 U S 601 (1939) ARROW ROCK MATERIALS3gross national product in the past 28 years. Thisfact, together with historically high inflation rates,has resulted in the Board's use of scarce resourceson smaller and smaller bits of a far bigger econo-my. At best, this state of affairs must result, as ithas here, in expending our resources on situationswhose effect on commerce is almost wholly specu-lative. We only compound the problem by the me-chanical application of rules that have become in-commensurable with their subject matter and pur-pose.For the reasons set forth above, I would notassert jurisdiction over the Employer and, conse-quently, would dismiss the complaint.